Citation Nr: 1232482	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection and a 30 percent rating for PTSD.  The initial rating was increased to 50 percent in April 2006.

In April 2009 and February 2011 the Board remanded this claim for additional development, which has been completed.  During the pendency of the claim the Veteran was awarded total disability based on individual unemployability (TDIU); therefore, TDIU will not be addressed herein.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's PTSD more nearly approximates the criteria for occupational and social impairment with deficiencies in areas such as family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, DC 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating in excess of 50 percent for his service-connected PTSD.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is currently assigned a 50 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  Under DC 9411, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under DC 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Here, an April 2005 statement says the Veteran's symptoms included anger and aggression.  He also acknowledged having homicidal and suicidal thoughts.  An April 2005 VA treatment record notes nightmares, sleep trouble, and problems with immediate memory.  His mood was depressed.  A GAF of 45-50 was assigned.

He had a VA examination in July 2005.  The examiner reviewed medical records within the VA system.  He did not have access to the claims file; however, as the issue before the Board concerns the severity of the PTSD at the time of the evaluation, the Board finds that the Veteran has not been prejudiced by the examiner's inability to review the file and that the examination report is adequate for rating purposes.

During the examination, the Veteran reported suffering weekly nightmares about Vietnam as well as recurrent and intrusive distressing recollections including images, thoughts, and perceptions.  He avoided everything that could trigger thoughts about the trauma.  He reported sleep difficulty, irritability, outbursts of anger, difficulty concentrating, and exaggerated startle response.  At the time of the examination, he had been married for 33 years and had a daughter with whom he did not have a close relationship.  He had no friends and gardened and worked around the house for recreation.  The examiner said his mood was depressed and his affect constricted.  He could not concentrate and was easily distracted.  He also had poor impulse control and impaired memory.  The examiner assigned a GAF score of 55 and said that his functional status was poor with fair quality of life.  He found that the PTSD moderately decreased efficiency, productivity, and reliability, and severely impacted his ability to perform work tasks.  The condition moderately impaired his work, family, and other relationships.

June 23, 2005 treatment records show a worsening of PTSD.  The Veteran displayed bad eye contact, low range of emotions, crying during the interview, depressed and anxious mood, decreased recent and immediate memory, and impaired judgment and anxiety due to depression and anxiety.  The diagnosis was PTSD with suicidal thoughts.  A GAF of 35 was assigned.  Notably, the Veteran's dog had died the week before the appointment.  He was referred for inpatient treatment.  The intake report showed he had a somewhat developed suicide plan and moderate depression.  He was withdrawn and had moderate anxiety, fairly good daily functioning, a moderately unstable lifestyle, moderate hostility, and moderate risk.  The Veteran was discharged on June 27, 2005.  He reported that he was less depressed and had essentially accepted the death of his dog.  He was no longer suicidal.

The Veteran's condition had slightly improved by July 2005, at which time a GAF of 50 was assigned.  He continued to suffer nightmares, sleep problems, and avoidance behavior.  He said he felt down due to his dog's death.  His mood was fine and his affect constricted.  He had good memory but impaired judgment when under stress.  Similar symptoms were noted in September 2005 at which time a GAF of 65 was assigned.  GAF scores of 40-50 were assigned in November and December 2005 with similar symptoms noted - sleep disturbance, nightmares, reduced immediate recall, and depressed and anxious mood.

In his December 2005 notice of disagreement, the Veteran reported his June 2005 hospitalization for suicidal thoughts.  He said he had panic attacks at least once per week and was unable to be around people.  Memory problems were also highlighted as a major problem.  Specifically, he cannot remember instructions, people, places, recent or past events, appointments, telephone numbers, addresses, or when to take medications.  He expressed survivors' guilt and resulting depression.  He expressed his dislike of orders, and described his anger issues, i.e. short fuse.

April 2006 treatment records show symptoms such as nightmares; anxious and depressed mood with sad, congruent affect; immediate memory impairment; and no recreational activities.  He denied suicidal ideation.  A GAF of 40-50 was assigned.

In January 2007 statement, the Veteran said he should be rated 70 percent disabled due to his depression and severe survival guilt.  He believes that if he had been with his friend during the war, his friend would still be alive.  He reported frequent flashbacks of his friends and their deaths, crying, poor judgment and decision making, poor short and long-term memory and attention span, inability to remember names of people, and a dislike of being around people.  He prefers to stay in bed and has no desire to engage in things he used to enjoy.  His wife forces him to take care of his hygiene.  He noted passive thoughts of suicide, panic attacks, nervousness, and flashbacks.

Of record is the intake form from the Vet Center, dated January 2007.  The report indicates sleep disturbance, low energy, and suicidal and homicidal thoughts.  Specifically, he thought about killing the veterinarian that overdosed his dog.  He reported his June 2005 hospitalization. 

The Veteran had a VA examination in March 2007.  The examiner reviewed the claims file.  The Veteran reported anxiousness and depression.  His wife noted deterioration in their relationship.  He had no friends and discontinued his membership in the gem and mineral society.  He watches television.  The examiner said he appears isolated and withdrawn from most events of normal life.  He was occasionally tearful and sad with anxious and expansive mood.  Sleep was impaired, impulse control was fair, and memory was normal.  Symptoms included persistent re-experiencing of the event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, sleep trouble, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner found that the Veteran's behavior is only moderately affected by PTSD symptoms and noted that he has chosen to remain unemployed due to his income from VA.  He has chosen to withdraw from social activities due to his fear of how others will react to him.  Thus he has gradually withdrawn from social activities.  A GAF of 55 was assigned.

In a May 2007 statement, the Veteran said he cannot be around large groups of people due to his PTSD and said he has at least five panic attacks per week.  He also disagreed with the examiner's findings regarding his concentration, memory and competency, stating that his wife takes care of the bills and has to remind him of appointments and to take medication.  He said he still has suicidal thoughts and thinks that his GAF score should be 40.

Despite his argument as to GAF scores, in August 2007, the Veteran was found to have a GAF of 58.  His symptoms included nightmares and arguing with his wife.  His affect was blunted and his mood dysphoric.  He had no suicidal ideation and his judgment and insight were intact.  Thought process was normal in rate, tone and production.  Similar symptoms were noted in September 2007 as was a GAF of 55.  November 2007 treatment records show that he was not feeling too bad.  He continued to have recurring nightmares several times per week.  He denied suicidal ideation, had euthymic mood, and lethargy due to medication.  A GAF of 60 was assigned.

Notably, several VA treatment records and records from the Social Security Administration attribute his unemployability to his back disability, not his PTSD.

In July 2008, the Veteran reported continued nightmares and increasing conflict with his wife and his sister.  He also reported suicidal thoughts.  July 2008 treatment records show GAFs of 58.  In October 2008, he reported that his nightmares lessened to once per week.  He had a GAF score of 60.  Shortly after, in November 2008 and January 2009, he reported increased nightmares, difficulty sleeping, intrusive thoughts, startle response, irritability, depressed mood, poor concentration, hypervigilance, guilt, avoidance, and low energy.  However, he enjoyed spending time with grandkids and polishing stone, and was looking forward to a mining trip.  He denied suicidal ideation.  A GAF of 51-60 was assigned.

September 2009 treatment records show a strained relationship between the Veteran and his wife.  He reported increased depression and thoughts of dying, though he denied having suicidal ideation.  A GAF of 63 was assigned.  Subsequent records show a slight worsening of depression due to his wife's rejection of him.  In August 2010, a GAF of 55 was assigned.  In October 2010, the Veteran's relationship with his wife was still poor.  He dreamed but often could not recall the dreams.  He continued to enjoy spending time with his grandson and taking him fishing.  The provider noted that his judgment was adequate and insight was improving.

The Veteran had a VA examination on March 30, 2011.  The examiner reviewed the claims file and interviewed the Veteran.  Symptoms included depression, suicidal thinking, loss of interest in things, low motivation, increased need for sleep, appetite change, trouble concentrating, hopelessness, and panic attacks once per week.  He was preoccupied with having more panic attacks and as a result, avoided public places.  He reported having increased distancing from his family, irritability and arguments with his wife, and no close friends.  The Vet Center is his main source of social contact.  He had limited leisure pursuits and that he had become progressively more isolated.  The examiner said his psychosocial functioning was low, and he had anxious mood, attention disturbance, sleep impairment, ritualistic behavior such as checking and rechecking locks, decreased suicidal thinking, and fair impulse control.  PTSD moderately impacts ability to shop and slightly impacts recreational activities.  His memory was normal.  The examiner noted that the Veteran retired from his employment as a welder in 1984 due to a back injury.  The diagnosis was PTSD, major depressive disorder recurrent, and panic disorder with agoraphobia.  His PTSD affects his social isolation, irritability, and hypervigilance.  His depression affects his motivation and job performance and is likely related to and exacerbated by PTSD.  Some of the avoidance behaviors are related to his panic disorder.  The examiner said that a GAF of 50 adequately represented the Veteran's functioning over the past two years.  The examiner stated that the Veteran's PTSD does not cause total occupational and social impairment but that the condition does cause deficiencies with thinking as he is frequently distracted by thoughts related to his military experiences.  He also isolates from his family and has trouble working with others.  His depression is also exacerbated by his PTSD.

The Board has reviewed all of the evidence.  As noted in the summarized evidence above, the severity of the Veteran's symptoms have fluctuated during the pendency of his claim.  GAF scores have ranged from serious to mild, 35 to 60s, but have mostly been in the 50s, which identifies moderate to severe symptoms.  While GAF scores are considered when assigning disability ratings, the Board must also consider the medical and lay evidence.  In this case, the evidence shows that the Veteran has suffered symptoms described under the criteria for a 50 percent rating, as well as some symptoms identified under the criteria for a 70 percent rating.  Consistent complaints or symptoms noted during the pendency of the claim have included nightmares, sleep disturbance, and complaints of memory loss and inability to remember basic information, such as taking medications and remembering his appointments.  On several occasions he indicated suicidal ideation and on at least one occasion, homicidal ideation.  Lay and medical evidence show conflicting reports of panic attacks, however, the evidence is sufficient to find that he suffers at least weekly panic attacks.  Medical evidence has documented impaired recent memory as well as impaired mood, obsessive rituals such as checking and rechecking doors, some impairment of impulse control and judgment, and lack of friends and deteriorating family relationships.

While the Veteran does not meet all of the criteria for a 70 percent rating, since his symptoms are on the borderline and have fluctuated during the pendency of the claim, and since it appears that his relationship with his wife, his support system, has deteriorated over the last several years, the Board finds that he should be given the benefit of the doubt.  As such, the Board finds that a 70 percent rating for PTSD is warranted for the entire pendency of the claim but not higher as the evidence clearly shows, as per the March 2011 VA examination, that PTSD does not cause total occupational and social impairment.

The Board has considered whether this matter should be referred for extraschedular consideration but finds that the Veteran has submitted no evidence showing that this disorder has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the Veteran is already in receipt of a total disability rating based on individual unemployability (TDIU), therefore, that issue is not before the Board.

Finally, the Board considered the Veteran's April 2011 statement, dated and received only days after his March 2011 VA examination, which indicates that his PTSD had worsened.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In this case, a new examination is not required because the Veteran did not state how his condition worsened or provide treatment records or other evidence otherwise showing that his condition worsened within the week after his VA examination.

In sum, giving the Veteran the benefit of the doubt, the Board finds that the 70 percent rating for the Veteran's PTSD is warranted, but not higher.  To this extent, the appeal is granted.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the Veteran is challenging the initial evaluation and assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, and records from the Social Security Administration.  The Veteran submitted personal statements and was afforded multiple VA medical examinations as discussed above, which have been deemed adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating for PTSD is granted, subject to laws and regulations governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


